Title: To James Madison from Henry Lee, 22 December 1791
From: Lee, Henry
To: Madison, James


My dear sir.Richmond Decr. 22d 1791.
Mr James Marshall brother to our friend John is about going to London on business very important to himself. Proper introductory letters will be very necessary to him especially to characters political & commercial. For it may happen that the interposition of the first may be necessary to remove some difficultys which he apprehends. You know the merit of the family, the excellence of Mr. John Marshall, & I can assure you that Mr James is personally entitled to every respect & consideration.
Will you be so good then as to ask letters from the British minister in his behalf to such gentlemen in London as he may please to make Mr Marshall known to.
Your attention to this business will singularly oblige Mr. Marsha⟨ll⟩ & his many friends among whom I beg to be ranked. Affy. yours
Henry Lee
